Citation Nr: 1646722	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  15-26 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for generalized anxiety disorder prior to January 26, 2016, and in excess of 10 percent thereafter.

2.  Entitlement to service connection for a cardiac disorder, to include coronary artery disease (CAD) and as secondary to service-connected generalized anxiety disorder in remission.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied an increased, compensable rating for generalized anxiety disorder and service connection for CAD.

In a September 2015 Board decision, the Board remanded the claims of service connection for a cardiac disorder and entitlement to an increased rating for a generalized anxiety disorder for further development.  In May 2016, the Veteran's claims were, again, remanded for additional development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In February 2016, the Appeals Management Center (AMC) increased the assigned rating for the generalized anxiety disorder in remission to a 10 percent, effective January 26, 2016.  The Veteran has not expressed satisfaction with the increased disability rating; this issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2015).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's generalized anxiety disorder have more nearly approximated occupational and social impairment due to mild or transient symptoms, which decease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication, but it has not more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

2.  The weight of the evidence reflects that a cardiac disorder, to include CAD, is neither related to active service nor caused or aggravated by service-connected generalized anxiety disorder, and did not manifest within the one year presumptive period.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 10 percent prior to January 26, 2016, for generalized anxiety disorder, are met; the criteria for a rating higher than 10 percent are not met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9413 (2015).

2.  The criteria for entitlement to service connection for cardiac disorder, to include CAD, are not met on a direct, secondary, or presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to notify a claimant of the information and evidence needed to substantiate a claim, and assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c). 
A pre-decisional notice letter dated in March 2014 complied with VA's duty to notify the Veteran as to the service connection and increased rating claims, indicating the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  Accordingly, the duty to notify is satisfied.

Regarding VA's duty to assist, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.

As indicated above, the claims were most recently remanded in May 2016 to obtain private treatment records, VA treatment records since March 2015, and a VA examination to determine whether the Veteran's cardiac disorder was caused or aggravated by his service-connected disability.    

In a May 2016 letter, the Agency of Original Jurisdiction (AOJ) requested the Veteran to return the enclosed VA form 4142a (Authorization and Consent to Release Information) to enable the AOJ to obtain all non-VA health care providers.  However, the Veteran did not respond.  The Board therefore finds that the RO has complied with the remand instruction to the extent possible, and no further action on this matter is warranted.

The AOJ obtained VA treatment records dated since March 2015.  Furthermore, with respect to the service connection claim, the Veteran was afforded VA examinations in July 2014 and January 2016 with an addendum opinion in June 2016.  As to his increased rating claim, the Veteran was afforded VA examinations in July 2014 and January 2016.  For the reasons indicated in the discussion below, the Board finds that the VA examinations and opinions obtained in this case are adequate, as they were predicated on a review of the STRs, based on consideration of the Veteran's prior medical history, and described the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board finds that there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the claims being decided herein.

II.  Increased rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Here, the Veteran's service-connected generalized anxiety disorder in remission is assigned a noncompensable disability rating prior to January 26, 2016, and 10 percent thereafter. 

The Veteran's generalized anxiety disorder is evaluated pursuant to 38 C.F.R. § 4.130, DC 9413.  Under this formula, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas. 

The Veteran was afforded a VA examination in July 2014.  The Veteran reported concentration difficulty and mild memory loss, such as forgetting names, directions or recent events.  He indicated that since he moved to Virginia, in 1997, he has experienced adjustment problems and depression.  The Veteran denied any mental health issues.  He also denied anger problems, irritability, suicidal or homicidal ideation, panic attacks, anxiety, and sleep impairment.  He stated that he gets along well with others.  As to leisurely activities, he attends church and socializes with others at his church.  He indicated that he is prescribed medication to treat his psychiatric disorder. 

The July 2014 VA examiner diagnosed generalized anxiety disorder in remission and depressive disorder, not otherwise specified (NOS), in remission.  The VA examiner indicated that he was able to differentiate what symptoms are to attributable to each diagnosis; however, the examiner only stated that the Veteran's symptoms were non symptomatic at the time of the examination.  The examiner opined that the Veteran exhibits occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The VA examiner stated that the Veteran's occupational reliability or productivity is not impaired by his service-connected psychiatric disorder.

In a March 2015 statement, the Veteran's private physician reported that he treats the Veteran for chronic depression with medication.

During a January 2016 VA examination, the Veteran gave a history of his military service and the symptoms he experienced during his military service.  He reported current symptoms of depression, anxiety, and depressed mood.  He stated that in 1997 he had suicidal ideation, however, he was prescribed medication and currently denied any suicidal or homicidal ideation.  He denied social isolation, irritability, anger, sleep impairment, anxiety, and panic attacks.  The Veteran stated that his wife passed away in 2011 and since has lived alone.  He has one adult child and two grandchildren.  He visits with his family on the holiday.  He indicated that he frequently socializes with former co-workers and his church friends.  He stated that he has been retired from full time employment since 1989.  Following his full-time employment, he was employment part- time at a grocery store as a cashier until 1995. 

The VA examiner indicated that the Veteran's communication, thought process, and behavior was normal.  He was oriented to time, place, and situation.  The VA examiner diagnosed a disorder with mixed anxiety and depressed mood.  The VA examiner commented that the Veteran reported that his anxiety and depression are controlled by his current prescribed medication.  The examiner opined that the Veteran exhibits occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. 

The evidence shows that in addition to the service-connected generalized anxiety disorder, the Veteran has been diagnosed with depressive disorder NOS in remission, mixed anxiety, and depressed mood.  While the July 2014 VA examiner stated that he was able to differentiate the symptoms attributable to which diagnosis, the examiner provided no rationale.  To this end, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).  Accordingly, the Board will attribute all of the Veteran's psychiatric symptoms to the generalized anxiety disorder in remission for the purposes of assessing the severity of that disability.

The evidence reveals that throughout the appeal period, the Veteran's generalized anxiety disorder in remission has manifested by symptoms including mild memory loss, depression, and depressed mood.  The July 2014 and January 2016 VA examiner's assessed the Veteran's symptoms as occupational social impairment due to mild or transient symptoms which decease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

Having considered these factors together and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's generalized anxiety disorder in remission symptoms are of such frequency, duration, and severity so as to result in occupational social impairment due to mild or transient symptoms which decease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication, warranting a 10 percent rating throughout the appeal period.  See Vazquez-Claudio, 713 F.3d at 117.  
For the following reasons, the Board finds that the next higher rating, 30 percent, is not warranted at any time during the appeal period.  While there are some symptoms, listed above, similar to symptoms associated with a 30 percent disability rating (namely, depressed mood and mild memory loss) the Veteran's symptoms did not arise to such frequency, duration, or severity to result in occupational and social impairment with reduced reliability.  See Vazquez-Claudio, 713 F.3d at 117.  To this end, the Veteran has reported that his depression and anxiety are controlled by his medication.  As the general rating formula specifically contemplates the ameliorative effects of medication, the Board may consider this when evaluating the Veteran's generalized anxiety disorder.  McCarroll v. McDonald, __ Vet. App. __, No. 14-2345, 2016 WL 6575247, at *8.  Moreover, throughout the appeal period the Veteran has denied panic attacks, chronic sleep impairment and, more generally, any mental health issues.  In addition, the Veteran denied that he exhibits anxiety.  As such, the Board finds that the Veteran's generalized anxiety disorder has not more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal). 

The Board also finds that the next higher rating, 50 percent, is not warranted. Throughout the appeal period, the Veteran has denied symptoms that would result in a higher rating, such as weekly panic attacks, difficulty in understanding complex commands, impairment of short and long term memory, impaired judgement, and difficulty establishing effective work and social relationships.  In fact, the Veteran denied social isolation and indicated that he socializes with others.  Moreover, the January 2016 VA examiner found that the Veteran's communication, thought process, and behavior was normal.  He was oriented to time, place, and situation. The Board finds the evidence does not show that he experienced occupational and social impairment with reduced reliability and productivity due to such symptoms as are listed above for the 50 percent disability rating for mental disorders.

The Veteran's symptoms have not, more nearly approximated the criteria for a 70 percent rating and the evidence is not approximately evenly balanced on this point.  The VA examiners did not indicate symptoms other than those noted above, and the Veteran did not indicate symptoms listed in the criteria for 70 or 100 percent rating or their equivalent.  He specifically indicated that he did not have suicidal ideation or suicide attempts.  Although the Veteran reported that he had suicidal ideation in 1997, this was well prior to the relevant appeal period in this case, and prior to taking ameliorative medication.  See 38 U.S.C.A. § 5110(b)(3) (West 2014); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (stating that section 5110(b)(2), now section 5110(b)(3), requires that "an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim ... to receive the benefit of an earlier effective date").  Cf. Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  During the appeal period and prior thereto, the Veteran has denied any current suicidal and homicidal ideation.  Furthermore, there is no indication that the Veteran has the inability to establish and maintain an effective relationship.  Although the Veteran reported that he is lonely, the VA examiner indicated that the Veteran does not isolate himself from others.  In fact, he reported that he is social and that he is active in his church, visits with his family on the holidays, and that he socializes with his former coworker and his church friends.  Moreover, although the Veteran reported mild memory loss, it does not rise to the frequency, severity, and duration that approximates the memory loss for name of close relatives or own name listed in the criteria for a 100 percent rating.  Therefore, the Board finds that the criteria for a 70 and 100 percent rating are not more nearly approximated by the Veteran's symptoms. 

III.  Additional Considerations

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether the Veteran's generalized anxiety disorder causes marked interference with employment for purposes of an extraschedular rating.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

The Veteran has reported that he currently is unemployed.  He has indicated that he was last employed, full time, in 1989 and then he worked part-time at a grocery store until 1995.  He has not reported, and the evidence does not otherwise reflect, that he has been unemployed during the appeal period due to any service-connected disability or that he is prevented from securing and following gainful employment due to any such disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009)



 

IV.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a),(b).

Here, the Veteran claims that his cardiac disorder is due to his military service.  Alternatively, he claims that his cardiac disorder is due to his service-connected generalized anxiety disorder in remission.

His service treatment records (STRs) show complaints of heart palpations and heart burn.  See STRs dated October 1952 and November 1952.  An April 1951 STR notes that the Veteran reported that his heart is beating fast; the examining physician documented that the Veteran had a normal heart rate.  An October 1952 STR shows an assessment of heart neurosis.  Examinations of the heart and chest showed no abnormalities.  See, e.g, STRs dated March 1951 and February 1953.

In June 1953, the Veteran was afforded VA examinations.  The examination report documented that during the Veteran's deployment in Germany, he reported to the dispensary on several occasions with heart complaints.  At that time, he was assessed with "gastric neurosis, or heart neurosis, etc or an anxiety."  Upon physical examination, there were no abnormalities of his cardiovascular system and a chest x-ray was normal.  The Veteran was diagnosed with psychophysiological reaction of cardiac. 

Post service, private treatment records reveal that the Veteran was diagnosed with a cardiac disorder, namely CAD, as early as October 1992.  See, e.g., private treatment record dated March 1992. 

In July 2014, the Veteran was afforded a VA heart examination.  He was diagnosed with CAD.  The VA examiner interviewed the Veteran and reviewed the claims file and opined that the Veteran's CAD was not related to his military service.  The VA examiner reasoned that although the Veteran had rapid heartbeat during service, it "was more likely secondary to anxiety" as noted the Veteran's STRs.  The VA examiner also reasoned that the Veteran did not develop CAD until decades after his military service, and his CAD is secondary to multiple risk factors.

In a January 2016 VA examination report, the VA examiner interviewed the Veteran, reviewed the claims file, and opined that the Veteran's current CAD was less likely as not related to his military service.  The VA examiner reasoned that Veteran's fast heart beat during service was psychogenic and that he did not have a cardiac condition during service.  Furthermore, there is no evidence that the Veteran had CAD during his military service.  The examiner explained that "[p]ersons with transient, emotional states such as anxiety or anger or states of pain can have a fast heart rate and feeling of palpitations however this is [not] indicative of a chronic cardiac condition."  The VA examiner further stated that the Veteran did not have a cardiac disability until forty years after service.

In a June 2016 VA opinion, a VA nurse practitioner reviewed the claims file and opined that the Veteran's cardiac disorder was not caused or aggravated by his service-connected psychiatric disorder.  The nurse practitioner reasoned that medical literature does not provide an association between CAD and anxiety.  However, medical literature indicates that "transient increased heart rate that may be associated with mental health disorders, such as anxiety, represent a normal physiological response to the fight or flight response triggered by mental health disorder during an adrenergic state (shaking, nervousness)."

The evidence shows that the Veteran has a current cardiac disorder diagnosis, CAD, satisfying the first element of the service connection claim.

Turning to the second element on a direct basis, the evidence shows that the Veteran had complaints of heart palpations during service.  The STRs note that the Veteran reported that his heart was beating fast during service; nevertheless, examinations of the heart showed no abnormalities and an April 1951 STR documented that the Veteran had normal heart beat.  

The only medical opinions addressing a relationship between the Veteran's CAD and his military service, to include his heart palpations, are those of the July 2014 and January 2016 VA examiners, who found no such relationship.  The Board finds that the July 2014 and January 2016 VA opinions are entitled to significant probative weight, as the VA examiners interviewed the Veteran, reviewed the claims file, and explained their reasons for their negative nexus opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Furthermore, the Board finds persuasive the July 2014 and January 2016 VA examiners' opinions that the Veteran's current cardiac disorder is not related to his military service.  As both VA examiners essentially stated that the Veteran's heart palpations during service are unrelated to his current CAD, as there is no indication of CAD during service.  Notably, the July 2014 VA examiner explained that the Veteran's heart palpations were related to his anxiety, which is the body's normal response and not indicative of CAD.  The Board notes that the Veteran has been granted service connection for psychophysiological reaction of cardiac and GI tract.

Significantly, there is no medical opinion contrary to those of the July 2014 and January 2016 VA examiners.  The Board has also considered the Veteran's statements.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to the etiology of his CAD is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  His statements in this regard are therefore not competent.

Therefore, the Veteran's claim for service connection for a cardiac disorder, to include CAD, on a direct basis is not warranted. 

As to service connection on a secondary basis, the June 2016 VA nurse practitioner opined that the Veteran's CAD was not caused or aggravated by his service-connected psychiatric disorder.  The Board finds the June 2016 VA opinion to be of significant probative value, as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable nexus opinion rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

As indicated above, the Veteran is not competent as a lay person to opine as to the cause of his CAD.  In addition, he has not submitted or identified any medical or scientific literature in support of his assertion that his service-connected psychiatric disorder caused or aggravated his CAD.  The Board notes that VA's own statements in connection with its rulemaking authority support the possibility of an association between PTSD and hypertension. VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs).  This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction; thus, since POWs have a relatively high rate of PTSD incurrence, they would presumably be at greater risk of cardiovascular disease to include hypertension.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040  (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).

In this case, however, the Board finds that the specific opinion of the June 2016 nurse practitioner that found that the Veteran's CAD is not caused or aggravated by his physiatric disorder is of greater probative weight than the general medical literature indicating that such an association is possible.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (noting that treatise materials generally are not specific enough to show nexus); Herlehy v. Brown, 4 Vet. App. 122, 123 (1993) (noting that medical opinions directed at specific patients generally are more probative than medical treatises).  Here, the Veteran does not have PTSD, but, rather, generalized anxiety disorder and depressive disorder.  Moreover, the June 2016 opinion is preceded by a request for an opinion that specifically asked for comment on the VA documents cited in the remand indicating an association between PTSD and heart disease.  The June 2016 opinion, read as a whole and in the context of the evidence of record, reflects that the statement by the nurse practitioner that "Medical literature does not support the claim of CAD s/p 1993 angioplasty is caused by anxiety" reflects consideration of these materials.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  In addition, the remainder of the opinion, indicating that the medical literature indicates that increased heart rate that may be associated with mental health disorders, such as anxiety, represent a normal physiological response to the fight or flight response triggered by mental health disorder during an adrenic state, reflects that the opinion is broad enough to indicate a lack of aggravation as well as causation.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (considering the possibility that language in a medical opinion could be considered to address aggravation without specifically using that word, but rejecting the argument on the facts of that case). Chavez v. McDonald, No. 13-2886, 2014 WL 4662475 (mem dec., Sept. 22, 2014) (medical opinion as to whether left ankle disability was secondary to service connected right ankle disability was adequate even though it didn't specifically say "not aggravated," because read as a whole it encompassed aggravation (citing Acevedo).  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  The opinion is therefore adequate and complies with the Board's remand instructions.

Thus, the Board finds that the probative value of the reasoned opinion of the reviewing nurse practitioner against a causal or aggravating nexus between the Veteran's physiatric disorder and CAD is of greater weight than the Veteran's lay statements and general medical literature to the contrary.  The Board therefore finds the evidence weighs against a conclusion that the Veteran's CAD was caused or aggravated by his physiatric disorder.

Finally, the Board notes that certain chronic diseases, including cardiovascular disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  In addition, pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Consideration of entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is warranted where, as here, the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, although there were heart palpitations in service, there is a probative medical opinion specifically indicating that those palpitations were not early manifestations of the subsequently diagnosed heart disease.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  In addition, that same probative opinion indicated that a chronic disease did not manifest in service and that, even assuming continuity of symptomatology, such was not indicative of a nexus between the current disability and the in- or post- service symptoms.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a cardiac disorder, to include CAD, on a direct, secondary, and presumptive basis.  The benefit of the doubt doctrine is thus not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a 10 percent rating, but no higher, for generalized anxiety disorder, prior to January 26, 2016, is granted, subject to the laws and regulations controlling the award of monetary benefits; the claim for an increased rating is otherwise denied.

Entitlement to service connection for a cardiac disorder, to include CAD, and as secondary to service-connected psychiatric disorder, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


